PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about March 3, 2009, in Jackson County Circuit Court Case Numbers 07-471 and 08-835-CF, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to repre*60sent her in the appeal authorized by this opinion.
PADOVANO, ROBERTS, and SWANSON, JJ., concur.